Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15, 17, 19-23, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of the record discloses, teaches, or suggests the combination of elements recited in the independent claims. Specifically, none of Moskovich (US 958464), Nguyen (US 20130000658), Pfenniger (US 6988777), or Gelder (US 20010013151) anticipate or render the claimed invention obvious. 
Regarding claim 1, Moskovich discloses a toothbrush comprising a head (120), a handle (110), an elastomeric soft tissue cleanser (170) comprising a plurality of protuberances (172) extending from the rear surface of the head, the plurality of protuberances defining a convex longitudinal side profile (see Figure 4A), a plurality of tooth cleaning elements (163) extending from the front surface of the head. However, Moskovich in the present embodiment does not disclose the plurality of protuberances collectively defining a convex transverse top profile and wherein the convex top profile and convex side profile of the protuberances is due to a variation in the heights of each protuberance, nor that the tooth cleaning elements collectively define a concave longitudinal side profile and a concave transverse top profile, i.e. three of the four claimed profiles. Nguyen was relied upon to teach the convex transverse top profile of the protuberances, however in order to teach the claimed invention, one would have to further modify the protuberances to include a variation in the heights of each protuberance to define both the convex transverse top profile and convex longitudinal side profile. Although Hohlbein (US 7143462) is incorporated by reference into Moskovich ‘464, and Hohlbein discloses that the protuberances may have a height in the range of 0.5-2.5mm, the references do not lend themselves far enough to suggest that the modified convex transverse top profile and convex longitudinal side profile are a result of individual protuberances varying in height from one another. Modification of the combination of claim 1 would be considered improper hindsight. 
Regarding claim 19, the combination of claim elements include the free ends of plurality of protuberances collectively defining a longitudinal side profile having a height that decreases with longitudinal distance from the central transverse plane, and the free ends of the protuberances also comprising at least one transverse top profile having a height that decreases with transverse distance from the longitudinal axis. The tooth cleaning elements similarly collectively define a longitudinal side profile having a height that increases with longitudinal distance from the central transverse plane, and at least one transverse top profile having a height that increases with transverse distance from the longitudinal axis. The heights of all four profiles are respectively measured from the front and rear surface of the head. The claimed allowable subject matter of claim 1 is similarly reflected within claim 19 and thus is considered to be in condition for allowance. 
Regarding claim 23, the combination of claim elements include the convex transverse top profile formed by a variation in heights of the protuberances as well as the concave transverse top profile formed by a variation in the heights of the tooth cleaning elements. In order to meet the claimed invention, modification of a 
For the aforementioned reasons, Examiner has determined the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723